Exhibit 10.11

 

SECOND AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of July 23, 2014, is made by EACH OF THE UNDERSIGNED AND
EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT WHICH IDENTIFIES SUCH PERSON THEREIN AS A “FLOORPLAN SUBSIDIARY
GUARANTOR” (each a “Guarantor” and collectively the “Guarantors”) to BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Floorplan Credit Agreement defined below (collectively with the
Administrative Agent and the Revolving Administrative Agent (as defined below),
in its capacity as collateral agent under the Floorplan Credit Agreement, the
“Floorplan Secured Parties”).  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Floorplan
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Sonic Automotive, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each an “Existing New Vehicle
Borrower”), the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent entered into that certain Amended and Restated Syndicated
New and Used Vehicle Floorplan Credit Agreement dated July 8, 2011 (as amended
prior to (but excluding) the date hereof, the “Existing Credit Agreement”),
pursuant to which certain of the Existing Lenders agreed to make available (a)
to the Existing New Vehicle Borrowers a revolving new vehicle floorplan
facility, including a new vehicle swingline subfacility and (b) to the Company a
revolving used vehicle floorplan facility, including a used vehicle swingline
subfacility; and

 

WHEREAS, certain Subsidiaries of the Company (the “Existing Guarantors”) entered
into an Amended and Restated Subsidiary Guaranty Agreement dated as of July 8,
2011 (the “Existing Guaranty Agreement”) pursuant to which the Existing
Guarantors have guaranteed the payment and performance of the obligations of the
Company under the Existing Credit Agreement and other loan documents related
thereto; and

 

WHEREAS, the Company and the Existing New Vehicle Borrowers have requested that
the Existing Credit Agreement be amended and restated in order to, among other
things, (a) extend the maturity date of the floorplan credit facility provided
therein, (b) increase the maximum aggregate amount of the revolving new vehicle
floorplan facility and the revolving used vehicle floorplan facility provided
therein and (c) make certain other amendments to the Existing Credit Agreement
on the terms and conditions set forth in that certain Second Amended and
Restated Syndicated New and Used Vehicle Floorplan Credit Agreement dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Floorplan Credit Agreement”) among the Company, certain Subsidiaries
of the Company (each a “New Vehicle Borrower” and together with the Company, the
“Borrowers” and each individually a “Borrower”), the Lenders and the
Administrative Agent; and




 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to
enter into the Floorplan Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and

 

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company;
and

 

WHEREAS, each Guarantor will materially benefit from the Loans to be made under
the Floorplan Credit Agreement; and



WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Floorplan Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Floorplan Credit Agreement by
the Floorplan Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this Guaranty Agreement, and the Floorplan Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;

 

NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) induce the Floorplan Secured Parties to make
the credit facilities provided for in the Floorplan Credit Agreement available
to the New Vehicle Borrowers, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:  

1.Guaranty.  Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Floorplan Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below).  For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means:  (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Floorplan Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from any Borrower to any
one or more of the Floorplan Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); and (b) each
Borrower’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by such Borrower under the Floorplan Credit Agreement,
the Notes and all other Loan Documents.  The Guarantors’ obligations to the
Floorplan Secured Parties under this Guaranty Agreement are hereinafter
collectively referred to as the “Guarantors’ Obligations” and, with respect to
each Guarantor individually, the “Guarantor’s Obligations”.  Notwithstanding the
foregoing, the liability of each Guarantor individually with respect to its
Guarantor’s Obligations shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any applicable state law.

 

2

 

 

--------------------------------------------------------------------------------

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.

 

The Guarantors’ Obligations are secured by various Security Instruments referred
to in the Floorplan Credit Agreement, including without limitation, the Security
Agreement.

 

2.Payment.If any Borrower shall default in payment or performance of any of the
Guaranteed Liabilities, whether principal, interest, premium, fee (including,
but not limited to, loan fees and Attorney Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Floorplan Credit Agreement, by
acceleration, or otherwise, or upon the occurrence and during the continuance of
any Event of Default under the Floorplan Credit Agreement, then any or all of
the Guarantors will, upon demand thereof by the Administrative Agent, fully pay
to the Administrative Agent, for the benefit of the Floorplan Secured Parties,
subject to any restriction on each Guarantor’s Obligations set forth in Section
1 hereof, an amount equal to all the Guaranteed Liabilities then due and owing
or declared or deemed to be due and owing. For purposes of this Section 2, the
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed
to include any amount (whether principal, interest, premium, fees) which would
have been accelerated in accordance with Section 8.02 of the Floorplan Credit
Agreement but for the fact that such acceleration could be unenforceable or not
allowable under any Debtor Relief Law.

 

3.Absolute Rights and Obligations.  This is a guaranty of payment and not of
collection.  The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:

 

(a)any lack of legality, validity or enforceability of the Floorplan Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

 

(b)any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

(c)any acceleration of the maturity of any of the Guaranteed Liabilities, of the
Guarantor’s Obligations of any other Guarantor, or of any other obligations or
liabilities of any Person under any of the Related Agreements;

 

3

 

 

--------------------------------------------------------------------------------

 

(d)any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

 

(e)any dissolution of any Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of any Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of any Borrower or any Guarantor or
any other party to a Related Agreement;

 

(f)any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Floorplan Credit Agreement, any of the
Notes or any other Loan Document or any other Related Agreement, in whole or in
part;

 

(g)the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Guaranty now or
hereafter in effect);

 

(h)any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Floorplan
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;

 

(i)any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Guaranteed
Liabilities or Guarantors’ Obligations, whether arising under North Carolina
General Statutes Sections 26-7 and 26-9 or otherwise.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.

 

4.Currency and Funds of Payment.  All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Floorplan Secured Party with respect thereto as against any Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Borrower of any or all of the Guaranteed Liabilities.

4

 

 

--------------------------------------------------------------------------------

 

 

5.Events of Default.  Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.

 

6.Subordination.  Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of any Borrower, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Floorplan
Secured Party and arising under the Loan Documents.  All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Floorplan Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Floorplan Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.

 

7.Suits.  Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Floorplan Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors.  At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against any Borrower, any other Guarantor, or any other Person and
whether or not the Floorplan Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.

 

8.Set-Off and Waiver.  Each Guarantor waives any right to assert against any
Floorplan Secured Party as a defense, counterclaim, set-off, recoupment or cross
claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against any Borrower or any or all of the Floorplan Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor.  Each Guarantor agrees that each
Floorplan Secured Party shall have a lien for all the Guarantor’s Obligations
upon all deposits or deposit accounts, of any kind, or any interest in any
deposits or deposit accounts, now or hereafter pledged, mortgaged, transferred
or assigned to such Floorplan Secured Party or otherwise in the possession or
control of such Floorplan Secured Party for any purpose (other than solely for
safekeeping) for the account or benefit of such Guarantor, including any balance
of any deposit

5

 

 

--------------------------------------------------------------------------------

 

account or of any credit of such Guarantor with the Floorplan Secured Party,
whether now existing or hereafter established, and hereby authorizes each
Floorplan Secured Party from and after the occurrence of an Event of Default at
any time or times with or without prior notice to apply such balances or any
part thereof to such of the Guarantor’s Obligations to the Floorplan Secured
Parties then due and in such amounts as provided for in the Floorplan Credit
Agreement or otherwise as they may elect.  For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Floorplan Secured Party as soon as the same may be put in transit to it by mail
or carrier or by other bailee.

 

9.Waiver of Notice; Subrogation.

 

(a)Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences:  (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and otherwise loaning monies or giving or extending credit to or for the benefit
of any Borrower or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Floorplan Credit Agreement or the Notes or any other Loan Document or
Related Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  Each Guarantor agrees that each
Floorplan Secured Party may heretofore, now or at any time hereafter do any or
all of the foregoing in such manner, upon such terms and at such times as each
Floorplan Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Guarantor from its Guarantor’s Obligations, and each Guarantor hereby consents
to each and all of the foregoing events or occurrences.

 

(b)Each Guarantor hereby agrees that payment or performance by such Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be enforced by the
Administrative Agent on behalf of the Floorplan Secured Parties upon demand by
the Administrative Agent to such Guarantor without the Administrative Agent
being required, such Guarantor expressly waiving to the extent permitted by law
any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against any Borrower or
any other Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Borrower, any other
Guarantor or any other Person on account of the Guaranteed Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE FLOORPLAN CREDIT AGREEMENT.

 

6

 

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date shall have elapsed without the filing or commencement, by or
against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Floorplan Secured Parties and shall forthwith be
paid to the Administrative Agent, for the benefit of the Floorplan Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Floorplan Credit
Agreement or otherwise as the Floorplan Secured Parties may elect.  The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date.

 

10.Effectiveness; Enforceability.  This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof.  Any claim or claims
that the Floorplan Secured Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Floorplan Secured Parties by written notice directed to
such Guarantor in accordance with Section 23 hereof.

 

11.Representations and Warranties.  Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Floorplan Secured Parties, that
it is duly authorized to execute and deliver this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.

 

7

 

 

--------------------------------------------------------------------------------

 

12.Expenses.  Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Floorplan Secured Party in connection with the enforcement of this
Guaranty Agreement, whether or not suit be brought.

 

13.Reinstatement.  Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Floorplan Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Floorplan Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

14.Attorney-in-Fact.  To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Floorplan Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.

 

15.Reliance.  Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Floorplan Secured Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from any
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information; (b)
such Guarantor is not relying on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Floorplan Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision.  Each Guarantor agrees that no Floorplan Secured Party
has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor

8

 

 

--------------------------------------------------------------------------------

 

receives any such information from any Floorplan Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Floorplan Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

 

16.Rules of Interpretation.  The rules of interpretation contained in Sections
1.03 and 1.06 of the Floorplan Credit Agreement shall be applicable to this
Guaranty Agreement and each Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.

 

17.Entire Agreement.  This Guaranty Agreement and each Joinder Agreement,
together with the Floorplan Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 21, neither this Guaranty Agreement nor
any Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Floorplan Credit
Agreement.

 

18.Binding Agreement; Assignment.  This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Floorplan Credit Agreement.  Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Floorplan Credit Agreement (to the
extent permitted by the Floorplan Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Floorplan Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.

 




9

 

 

--------------------------------------------------------------------------------

 

19.Severability.  The provisions of this Guaranty Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

20.Counterparts.  This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought.  Without limiting the
foregoing provisions of this Section 20, the provisions of Section 10.10 of the
Floorplan Credit Agreement shall be applicable to this Guaranty Agreement.

 

21.Termination.  Subject to reinstatement pursuant to Section 13 hereof, this
Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.

 

22.Remedies Cumulative; Late Payments.  All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Floorplan Secured Party provided by law or under the
Floorplan Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other credit extensions
pursuant to the Floorplan Credit Agreement and other Related Agreements shall be
conclusively presumed to have been made or extended, respectively, in reliance
upon each Guarantor’s guaranty of the Guaranteed Liabilities pursuant to the
terms hereof.  Any amounts not paid when due under this Guaranty Agreement shall
bear interest at the Default Rate.

 

23.Notices.  Any notice required or permitted hereunder or under any Joinder
Agreement shall be given, (a) with respect to each Guarantor, at the address of
the Company indicated in Schedule 10.02 of the Floorplan Credit Agreement and
(b) with respect to the Administrative Agent or any other Floorplan Secured
Party, at the Administrative Agent’s address indicated in Schedule 10.02 of the
Floorplan Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Floorplan Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

24.Joinder.  Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.

 




10

 

 

--------------------------------------------------------------------------------

 

25.Governing Law; Venue; Waiver of Jury Trial.

 

(a)THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

(b)EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT
OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY
BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG COUNTY, STATE OF
NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF
THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO
THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

 

(c)EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO SECTION 23
HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS
IN EFFECT IN THE STATE OF NORTH CAROLINA.

 

(d)NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

11

 

 

--------------------------------------------------------------------------------

 

 

(e)IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT
ON BEHALF OF THE FLOORPLAN SECURED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY
IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f)EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

26.Amendment and Restatement.  The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the obligations and
liabilities in effect under the Existing Guaranty Agreement shall continue in
effect on the terms hereof.

 

[Signature page follows.]

 

 

12

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTORS:

ARNGAR, INC.

FAA CONCORD H, INC.

FAA LAS VEGAS H, INC.

FAA POWAY H, INC.

FAA SERRAMONTE H, INC.

FAA SERRAMONTE, INC.

FAA STEVENS CREEK, INC.

FRANCISCAN MOTORS, INC.

KRAMER MOTORS INCORPORATED

SAI CHAMBLEE V, LLC

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI ORLANDO CS, LLC

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC

SAI TYSONS CORNER I, LLC

SANTA CLARA IMPORTED CARS, INC.

SONIC – HARBOR CITY H, INC.

SONIC – LAS VEGAS C WEST, LLC

SONIC – LONE TREE CADILLAC, INC.

SONIC – NEWSOME CHEVROLET WORLD, INC.

SONIC – SHOTTENKIRK, INC.

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC–BUENA PARK H, INC.

SONIC–CALABASAS A, INC.

SONIC–CAPITOL CADILLAC, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer




AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

GUARANTORS, continued:

SONIC–CAPITOL IMPORTS, INC.

SONIC–PLYMOUTH CADILLAC, INC.

SONIC–VOLVO LV, LLC

STEVENS CREEK CADILLAC, INC.

WINDWARD, INC.

By:

     /s/ Heath R. Byrd

Name:

Heath R. Byrd

Title:

Vice President and Treasurer

 

PHILPOTT MOTORS, LTD.

SONIC – CADILLAC D, L.P.

SONIC – HOUSTON V, L.P.

SONIC – LUTE RILEY, L.P.

SONIC ADVANTAGE PA, L.P.

SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.

SONIC HOUSTON JLR, LP

SONIC HOUSTON LR, L.P.

SONIC MOMENTUM JVP, L.P.

SONIC MOMENTUM VWA, L.P.

By:

Sonic of Texas, Inc., as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

SONIC – LS CHEVROLET, L.P.

By:

Sonic – LS, LLC, as Sole General Partner

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer

 

TT DENVER, LLC

By:

Tree Trunk, Inc., as Sole Member

By:/s/ Heath R. Byrd

Name:Heath R. Byrd

Title:Vice President and Treasurer




SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative

Agent

By:/s/ Denise Jones

Name:Denise Jones

Title:Assistant Vice President

SECOND AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page